Name: Commission Regulation (EC) NoÃ 1752/2006 of 28 November 2006 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  marketing;  economic geography;  plant product
 Date Published: nan

 29.11.2006 EN Official Journal of the European Union L 331/3 COMMISSION REGULATION (EC) No 1752/2006 of 28 November 2006 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community markets for barley and maize and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities of barley put out to tender by 218 778 tonnes in France and by 300 000 tonnes in Germany and, in the case of maize, by 300 000 tonnes in Hungary and 127 699 tonnes in Slovakia. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 1644/2006 (OJ L 308, 8.11.2006, p. 11). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities of cereals made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 51 859 6 340   Bureau d'intervention et de restitution belge, Rue de TrÃ ¨ves, 82 B-1040 Bruxelles Tel.: (32-2) 287 24 78 Fax: (32-2) 287 25 24 e-mail: webmaster@birb.be Ã eskÃ ¡ republika 0 0 0  StatnÃ ­ zemÃ dÃ lsky intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Tel.: (420) 222 871 667  222 871 403 Fax: (420) 296 806 404 e-mail: dagmar.hejrovska@szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tel.: (45) 33 95 88 07 Fax: (45) 33 95 80 34 e-mail: mij@dffe.dk and pah@dffe.dk Deutschland 350 000 400 000  336 565 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel.: (49-228) 68 45-37 04 Fax 1: (49-228) 68 45-39 85 Fax 2: (49-228) 68 45-32 76 e-mail: pflanzlErzeugnisse@ble.de Eesti 0 0   PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, 51009 Tartu Tel.: (372) 7371 200 Fax: (372) 7371 201 e-mail: pria@pria.ee EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E) 241, Archarnon str., GR-104 46 Athens Tel.: (30-210) 212 4787 & 4754 Fax: (30-210) 212 4791 e-mail: ax17u073@minagric.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  E-28010 Madrid Tel.: (34-91) 3474765 Fax: (34-91) 3474838 e-mail: sgintervencion@fega.mapa.es France 0 318 778   Office National Interprofessionnel des Grandes Cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 Tel.: (33-1) 44 18 22 29 et 23 37 Fax: (33-1) 44 18 20 08  (33-1) 44 18 20 80 e-mail: m.meizels@onigc.fr et f.abeasis@onigc.fr Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford Tel.: 353 53 91 63400 Fax: 353 53 91 42843 Italia     Agenzia per le Erogazioni in Agricoltura  AGEA Via Torino, 45, 00184 Roma Tel.: (39) 0649499755 Fax: (39) 0649499761 e-mail: d.spampinato@agea.gov.it Kypros/Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV  1981 Tel.: (371) 702 7893 Fax: (371) 702 7892 e-mail: lad@lad.gov.lv Lietuva 0 25 787   The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9-12, Vilnius, Lithuania Tel.: (370-5) 268 5049 Fax: (370-5) 268 5061 e-mail: info@litfood.lt Luxembourg     Office des licences 21, rue Philippe II, BoÃ ®te postale 113 L-2011 Luxembourg Tel.: (352) 478 23 70 Fax (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 350 000 0 400 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22-24 H-1095 Budapest Tel.: (36) 1 219 45 76 Fax: (36) 1 219 89 05 e-mail: ertekesites@mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965, NL-6040 AZ Roermond Tel.: (31) 475 355 486 Fax: (31) 475 318939 e-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel.: (43-1) 33151 258 (43-1) 33151 328 Fax: (43-1) 33151 4624 (43-1) 33151 4469 e-mail: referat10@ama.gv.at Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel.: (48) 22 661 78 10 Fax: (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) R. Castilho, no 45-51, 1269-163 Lisboa Tel.: (351) 21 751 85 00 (351) 21 384 60 00 Fax: (351) 21 384 61 70 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, 1000 Ljubjana Tel.: (386) 1 580 76 52 Fax: (386) 1 478 92 00 e-mail: aktrp@gov.si Slovensko 0 0 227 699  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 SK-815 26 Bratislava Tel.: (421-2) 58 243 271 Fax: (421-2) 53 412 665 e-mail: jvargova@apa.sk Suomi/Finland 30 000 75 000   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, Helsinki PL 30 FIN-00023 Valtioneuvosto Tel.: (358-9) 16001 Fax: (358-9) 1605 2772 (358-9) 1605 2778 e-mail: intervention.unit@mmm.fi Sverige 172 272 58 004   Statens Jordbruksverk SE-55182 JÃ ¶nkÃ ¶ping Tel.: (46) 36 15 50 00 Fax: (46) 36 19 05 46 e-mail: jordbruksverket@sjv.se United Kingdom  24 825   Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Tel.: (44) 191 226 5882 Fax: (44) 191 226 5824 e-mail: cerealsintervention@rpa.gov.uk    means no intervention stock of this cereal in this Member State.